IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-45,466-03


                      EX PARTE COREY DESHUN FARROW, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1280572-B IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to forty years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Farrow v. State, No. 14-11-00449-CR (Tex. App.—Houston [14th Dist.] Dec. 4, 2012)

(not designated for publication).

        Applicant contends that he is actually innocent, trial counsel was ineffective, and the State

engaged in misconduct. The trial court entered a timely order designating issues and then entered an

order directing the district clerk to forward the habeas record to this Court. It is not clear, however,
                                                                                                      2

whether the trial court made findings of fact and conclusions of law.1 We remand this application

so the trial court can either forward its findings and conclusions or complete its evidentiary

investigation and make findings and conclusions.

        This application will be held in abeyance. If the trial court made findings and conclusions that

inadvertently were not forwarded with the record, they shall be forwarded to this Court within 30

days of the date of this order. If the trial court has not yet made findings and conclusions, the issues

shall be resolved within 90 days of this order. A supplemental transcript containing all affidavits and

interrogatories or the transcription of the court reporter’s notes from any hearing or deposition, along

with the trial court’s supplemental findings of fact and conclusions of law, shall be forwarded to this

Court within 120 days of the date of this order. Any extensions of time must be requested by the trial

court and shall be obtained from this Court.



Filed: April 17, 2019
Do not publish




        1
         In a motion filed in the trial court, Applicant stated that the trial court made findings
and conclusions on November 7, 2017, and recommended that relief be denied.